

 
 

--------------------------------------------------------------------------------

 
CLIFFORD
CHANCE
CLIFFORD CHANCE LLP
 
 





 
EXECUTION VERSION
       
DATED 5 August 2010
 
FX ENERGY POLAND SP. Z O.O
AS BORROWER
 
THE ROYAL BANK OF SCOTLAND PLC
AS AGENT
 
THE ROYAL BANK OF SCOTLAND PLC
AS SECURITY TRUSTEE
 
THE SENIOR LENDERS
 
AND
 
THE SUBORDINATED LENDERS
 
 
       
 
INTERCREDITOR DEED
 
 



 

 
 

--------------------------------------------------------------------------------

 

CONTENTS
Clause
Page
1.
Definitions and Interpretation
1
2.
Ranking and Priority
7
3.
Senior Lenders:  Rights and Obligations
8
4.
Subordinated Lenders:  Rights and Obligations
8
5.
Hedging Banks:  Rights and Obligations
9
6.
Permitted Payments
11
7.
Entitlement to Enforce
11
8.
Effect of Insolvency Event
12
9.
Turnover of Receipts
13
10.
Sharing
14
11.
Enforcement of Security
15
12.
Disposals by Security Trustee
16
13.
Application of Proceeds
16
14.
The Security Trustee
18
15.
Change of Security Trustee and Delegation
24
16.
Change of Party
26
17.
Fees and Expenses
27
18.
Indemnities
28
19.
Information
29
20.
Notices
29
21.
Preservation
31
22.
Counterparts
32
23.
Governing Law
32
24.
Enforcement
33
Schedule 1
Form of Obligor Accession Deed
34
Schedule 2
Form of Intercreditor Accession Deed
36



 

UK-2474912-v6A
 
70-40474932



 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is dated 5 August 2010 and made between:
 
(1)  
FX ENERGY POLAND SP. Z O.O  as Borrower;

 
(2)  
FX ENERGY, INC. as Original Guarantor;

 
(3)  
FX DRILLING COMPANY, INC. AND FRONTIER EXPLORATION COMPANY IN THEIR CAPACITY AS
GENERAL PARTNERS OF FX ENERGY NETHERLANDS PARTNERSHIP C.V. as Original
Guarantor;

 
(4)  
FX ENERGY NETHERLANDS B.V. as Original Guarantor;

 
(5)  
THE ROYAL BANK OF SCOTLAND PLC as agent under the Senior Facility Agreement (the
“Agent”);

 
(6)  
THE ROYAL BANK OF SCOTLAND PLC as trustee for the Secured Parties (the “Security
Trustee”);

 
(7)  
THE FINANCIAL INSTITUTIONS named on the signing pages as Senior Lenders (the
“Senior Lenders”);

 
(8)  
THE ENTITIES named on the signing pages as Subordinated Lenders (the
“Subordinated Lenders”); and

 
(9)  
THE ENTITIES named on the signing pages as Group Subordinated Lenders (the
“Group Subordinated Lenders”)

 
IT IS AGREED as follows:
 
1.  
DEFINITIONS AND INTERPRETATION

 
1.1  
Definitions

 
In this Agreement:
 
“Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11:00 a.m. on a particular day.
 
“Base Currency” means dollars.
 
 “Borrower” means the Borrower as defined in the Senior Facility Agreement.
 
 “Default” means an Event of Default or any event or circumstance which would
(with the expiry of a grace period, the giving of notice, the making of any
determination under the Finance Documents or any combination of any of the
foregoing) be an Event of Default.
 
 “Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Trustee.
 

UK-2474912-v6A
- 1 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

 “Enforcement Action” means:
 
(a)  
the acceleration of any Liabilities or any declaration that any Liabilities are
prematurely due and payable (other than as a result of it becoming unlawful for
a Lender or Hedging Bank to perform its obligations under, or of any voluntary
or mandatory prepayment arising under, the Finance Documents) or payable on
demand or the premature termination or close out of any Hedging Liabilities;

 
(b)  
the taking of any steps to enforce or require the enforcement of any of the
Transaction Security (including the crystallisation of any floating charge
forming part of the Transaction Security);

 
(c)  
the making of any demand against any Obligor in relation to any guarantee,
indemnity or other assurance against loss in respect of any Liabilities or
exercising any right to require any Obligor to acquire any Liability (including
exercising any put or call option against any Obligor for the redemption or
purchase of any Liability);

 
(d)  
the exercise of any right of set-off against any Obligor in respect of any
Liabilities;

 
(e)  
the suing for, commencing or joining of any legal or arbitration proceedings
against any Obligor to recover or in respect of any Liabilities;

 
(f)  
the entering into of any composition, assignment or arrangement with any
Obligor; or

 
(g)  
the petitioning, applying or voting for, or the taking of any steps (including
the appointment of any liquidator, receiver, administrator or similar officer)
in relation to, the winding up, dissolution, administration or reorganisation of
any Obligor or any suspension of payments or moratorium of any indebtedness of
any Obligor, or any analogous procedure or step in any jurisdiction.

 
 “Event of Default” means any event or circumstance specified as such in the
Senior Facility Agreement and the Subordinated Documents.
 
 “Facility Agreement” means each of the Senior Facility Agreement or the
Subordinated Documents, as the case may be.
 
 “Finance Document” means each of this Agreement, the Senior Finance Documents,
the Subordinated Documents, the Security Documents, the Hedging Agreements and
any other document designated as such by the Security Trustee and the Borrower.
 
 “Group” means the Parent and its Subsidiaries for the time being, in each case
as a separate legal entity and not as consolidated with any other member of the
Group.
 
 “Hedging Agreement” means any agreement or instrument relating to the hedging
of commodity price exposure, interest rate exposure or currency exposure
(including a forward, swap or option) or any other derivative or risk hedging
instrument approved under Clause 5 (Hedging Banks: rights and obligations).
 
 “Hedging Banks” means a counterparty to a Hedging Agreement which (i) is a
Lender (as defined in the Senior Facility Agreement) and (ii) has acceded to
this Agreement in accordance with the terms of Clause 5 (Hedging Banks: rights
and obligations) as a Hedging Bank.
 

UK-2474912-v6A
- 2 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

“Hedging Liabilities” means the Liabilities owed by any Obligor to the Hedging
Banks under the Hedging Agreements.
 
“Hedging Transaction” means transactions under Hedging Agreements.
 
 “Intercreditor Accession Deed” means an undertaking in substantially the form
set out in Schedule 2 (Form of Intercreditor Accession Deed).
 
“ISDA Agreement” means the 1992 ISDA Master Agreement (Multicurrency - Cross
Border), as supplemented and amended by a Schedule.
 
 “Insolvency Event” means, in relation to any Obligor:
 
(a)  
any resolution is passed or order made for the winding up, dissolution,
administration or reorganisation of that Obligor, a moratorium is declared in
relation to any indebtedness of that Obligor or an administrator is appointed to
that Obligor;

 
(b)  
any composition, assignment or arrangement is made with any of its creditors;

 
(c)  
the appointment of any liquidator, receiver, administrator, administrative
receiver, compulsory manager or other similar officer in respect of that Obligor
or any of its assets; or

 
(d)  
any analogous procedure or step is taken in any jurisdiction.

 
 “Instructing Group” means those Senior Creditors whose Senior Credit
Participations at that time aggregate more than 662/3 percent of the total
Senior Credit Participations at that time.
 
 “Lenders” means the Senior Lenders and the Subordinated Lenders.
 
 “Liabilities” means all present and future liabilities and obligations at any
time of any Obligor to any Lender or Hedging Bank under the Finance Documents,
both actual and contingent and whether incurred solely or jointly or in any
other capacity together with any of the following matters relating to or arising
in respect of those liabilities and obligations:
 
(a)  
any refinancing, novation, deferral or extension;

 
(b)  
any claim for damages or restitution; and

 
(c)  
any claim as a result of any recovery by any Obligor of a payment or discharge
on the grounds of preference,

 
and any amounts which would be included in any of the above but for any
discharge, non-provability or unenforceability of those amounts in any
insolvency or other proceedings.
 
 “Majority Senior Lenders” means the Majority Lenders as defined in the Senior
Facility Agreement.
 
 “Obligor Accession Deed” means a deed in substantially the form set out in
Schedule 1 (Form of Obligor Accession Deed).
 
 “Obligor” means the Borrower and the Guarantors, and any person which becomes a
Party to this Agreement as an Obligor in accordance with Clause 16 (Change of
Party).
 

UK-2474912-v6A
- 3 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

 “Party” means a party to this Agreement.
 
 “Permitted Payment” means:
 
(a)  
scheduled payments of principal and interest (including default interest);

 
(b)  
costs, expenses, commitment commission and fees payable to and sums payable
under indemnities to any agent or trustee;

 
(c)  
sums payable in respect of any applicable tax gross-up or indemnity or of any
increased costs in accordance with the terms of the Senior Facility Agreement;

 
(d)  
prepayment in accordance with the terms of the Senior Facility Agreement as a
result of it becoming unlawful for a Lender to perform its obligations under, or
of any mandatory prepayment arising under, any of the Finance Documents;

 
(e)  
save in respect of the circumstances described in Clause 7.3(b) (Hedging Bank:
Permitted Enforcement), scheduled payments arising under the terms of the
Hedging Agreements (excluding, for the purposes of this paragraph (e), any
payments as a result of the premature close out or termination of a Hedging
Agreement);

 
(f)  
payments under the Hedging Agreements in respect of any (i) applicable tax
gross-up or indemnity under those Hedging Agreements and (ii) any close out or
termination in accordance with Clause 7.3(c) (Hedging Banks: Permitted
Enforcement); and

 
(g)  
any prepayments of any Liabilities arising as a result of the application of the
proceeds of permitted under Clause 6 (Permitted Payments).

 
 “Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Trust Property.
 
 “Relevant Liabilities” means:
 
(a)  
in the case of a Lender, the Liabilities owed to Lenders ranking (in accordance
with the terms of this Agreement) pari passu with or in priority to that Lender
together with all present and future liabilities and obligations, actual and
contingent, of the Obligors to the Agent and the Security Trustee;

 
(b)  
in the case of a Hedging Bank, the Liabilities owed to Hedging Banks ranking (in
accordance with the terms of this Agreement) pari passu with or in priority to
that Hedging Bank together with all present and future liabilities and
obligations, actual and contingent, of the Obligors to the Agent and the
Security Trustee; and

 
(c)  
in the case of an Obligor, the Liabilities owed to the Lenders and Hedging Banks
together with all present and future liabilities and obligations, actual and
contingent, of the Obligors to the Agent and the Security Trustee.

 
 “Secured Obligations” means all the Liabilities and all other present and
future obligations at any time due, owing or incurred by the Borrower or the
Guarantors to any Secured Party under the Finance Documents, including the
obligations set out in Clause 14.2 (Parallel Debt (Covenant to pay the Security
Trustee)) whether present or future, actual and contingent (and whether incurred
solely or jointly and as principal or surety or in any other capacity).
 

UK-2474912-v6A
- 4 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

 “Secured Parties” means the Security Trustee, any Receiver or Delegate, the
Agent and the Senior Creditors from time to time but, in the case of the Agent
or Senior Creditor, only if it is a party to this Agreement or has delivered to
the Security Trustee a duly executed Lender Accession Deed accepted by the
Security Trustee and the Agent.
 
 “Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
 “Senior Creditors” means the Senior Lenders and the Hedging Banks.
 
 “Senior Credit Participation” means, in relation to a Senior Creditor, the
aggregate of:
 
(a)  
if there is no Loan then outstanding under the Senior Facility Agreement, its
Commitment, and otherwise its participation in the Loans then outstanding under
the Senior Facility Agreement; and

 
(b)  
in respect of any Hedging Transaction of that Senior Creditor under any Hedging
Agreement that has, as of the date the calculation is made, been terminated or
closed out in accordance with Clause 7.3(a) (Hedging Banks: Permitted
Enforcement) of this Agreement, the amount, if any, payable to it under any
Hedging Agreement in respect of that termination or close out as of the date of
termination or close out (and before taking into account any interest accrued on
that amount since the date of termination or close out) to the extent that
amount is unpaid (that amount to be certified by the relevant Senior Creditor
and as calculated in accordance with the relevant Hedging Agreement).

 
 “Senior Facility Agreement” means the USD 55,000,000 reserve based lending
facility agreement dated on or about the date of this agreement between FX
Energy Poland sp. z o.o as borrower and the Senior Lenders.
 
 “Senior Finance Documents” means the Finance Documents as defined in the Senior
Facility Agreement.
 
 “Senior Liabilities” means the Liabilities owed by the Obligors to the Senior
Creditors under the Senior Finance Documents and the Hedging Liabilities.
 
 “Subordinated Documents” means any document pursuant to which the Borrower has
incurred or may incur Financial Indebtedness to an Affiliate (except for any
such document which is a Field Document) and any document designated as such by
the Agent and the Borrower, acting reasonably.
 
 “Subordinated Liabilities” means the Liabilities owed by the Borrower to the
Subordinated Lenders under the Subordinated Documents.
 
 “Trust Property” means:
 
(a)  
the Transaction Security and all proceeds of the Transaction Security;

 
(b)  
all obligations expressed to be undertaken by an Obligor to pay amounts in
respect of the Liabilities to the Security Trustee as trustee for the Secured
Parties and secured by the Transaction Security together with all
representations and warranties expressed to be given by an Obligor in favour of
the Security Trustee as trustee for the Secured Parties;

 

UK-2474912-v6A
- 5 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(c)  
the Security Trustee’s interest in any trust fund created pursuant to Clause 9
(Turnover of Receipts);

 
(d)  
any guarantee, indemnity or other assurance against loss offered to the Security
Trustee as trustee for Secured Parties (or any of them) under Clauses 3.2
(Security); and

 
(e)  
any other amounts or property, whether rights, entitlements, choses in action or
otherwise, actual or contingent, which the Security Trustee is required by the
terms of the Finance Documents to hold as trustee on trust for the Secured
Parties.

 
1.2  
Construction

 
(a)  
Unless a contrary indication appears a reference in this Agreement to:

 
(i)  
any “Agent”, the “ Security Trustee”, any “Lender”, any “Hedging Bank”, any
“Obligor” or any “Party” shall be construed so as to include its successors in
title, permitted assignees and permitted transferees and, in the case of the
Security Trustee, any person for the time being appointed as security trustee or
security trustees in accordance with this Agreement;

 
(ii)  
“assets” includes present and future properties, revenues and rights of every
description;

 
(iii)  
a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document, or other agreement or instrument, amended, novated,
supplemented, extended, replaced or restated (in each case however
fundamentally) as permitted by this Agreement;

 
(iv)  
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 
(v)  
a “person” includes any person, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) of two or more of the foregoing;

 
(vi)  
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation; and

 
(vii)  
a provision of law is a reference to that provision as amended or re-enacted.

 
(b)  
Section, Clause and Schedule headings are for ease of reference only.

 
(c)  
A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
waived.

 
1.3  
Dutch terms

 
In this Agreement, where it relates to a Dutch entity, a reference to:
 
(a)  
a necessary action to authorise, where applicable, includes without limitation:

 

UK-2474912-v6A
- 6 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(i)  
any action required to comply with the Dutch Works Council Act (Wet op de
ondernemingsraden); and

 
(ii)  
obtaining unconditional positive advice (advies) from each competent works
council;

 
(b)  
a winding-up, administration or dissolution includes a Dutch entity being:

 
(i)  
declared bankrupt (failliet verklaard);

 
(ii)  
dissolved (ontbonden);

 
(c)  
a moratorium includes surséance van betaling and granted a moratorium includes
surséance verleend;

 
(d)  
a trustee in bankruptcy includes a curator;

 
(e)  
an administrator includes a bewindvoerder;

 
(f)  
a receiver or an administrative receiver does not include a curator or
bewindvoerder; and

 
(g)  
an attachment includes a beslag.

 
1.4  
Terms defined in other Finance Documents

 
Unless defined in this Agreement or the context otherwise requires, a term
defined in the Senior Facility Agreement has the same meaning in this Agreement
or any notice given under or in connection with this Agreement.
 
1.5  
Currency symbols and definitions

 
(a)  
“USD”, “$” and “dollars” denote the lawful currency of the United States of
America.

 
(b)  
“zloty” denotes the lawful currency of the Republic of Poland.

 
1.6  
Third party rights

 
(a)  
Unless expressly provided to the contrary in this Agreement, a person who is not
a Party has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Agreement.

 
(b)  
Notwithstanding any term of this Agreement, the consent of any person who is not
a Party is not required to rescind or vary this Agreement at any time.

 
1.7  
Intercreditor Deed prevails

 
In the event of any inconsistency between the terms of any Finance Document and
this Agreement, the terms of this Agreement shall prevail.
 
UK-2474912-v6A
- 7 -
70-40474932

--------------------------------------------------------------------------------


 
 
 
2.  
RANKING AND PRIORITY

 
Each of the Parties agrees that the Liabilities owed by the Obligors to the
Lenders and the Hedging Banks rank in the following order and are postponed and
subordinated to any prior ranking Liabilities as follows:
 
(a)  
first, the Senior Liabilities, pari passu as between the Liabilities owed by the
Obligors to the Senior Creditors under the Senior Finance Documents and the
Hedging Liabilities; and

 
(b)  
second, the Subordinated Liabilities.

 
3.  
SENIOR LENDERS:  RIGHTS AND OBLIGATIONS

 
3.1  
Payment

 
The Obligors may pay, repay, redeem or acquire the Senior Liabilities at any
time in accordance with the terms of the Senior Finance Documents.
 
3.2  
Security

 
The Senior Lenders may take, accept or receive the benefit of any Security,
guarantee, indemnity or other assurance against loss in respect of the Senior
Liabilities in addition to the Transaction Security if and to the extent legally
possible, at the same time, it is also offered to the Security Trustee on behalf
of the Hedging Banks in respect of, and ranking in the same order of priority
as, the Hedging Liabilities.
 
3.3  
Amendments

 
The Senior Lenders may in accordance with their terms amend the Senior Finance
Documents at any time.
 
4.  
SUBORDINATED LENDERS:  RIGHTS AND OBLIGATIONS

 
4.1  
Payment

 
The Borrower may pay, repay, redeem or acquire the Subordinated Liabilities at
any time only if that action is permitted under Clause 6.2 (Payments to
Subordinated Lenders) or if the prior consent of the Majority Senior Lenders is
obtained.
 
4.2  
Security

 
The Subordinated Lenders may not take, accept or receive the benefit of any
Security, guarantee, indemnity or other assurance against loss in respect of the
Subordinated Liabilities.
 
4.3  
Amendments and waivers

 
The Subordinated Lenders and the Borrower may not amend or waive any material
term of the Subordinated Documents without the prior written consent of the
Majority Senior Lenders.
 
UK-2474912-v6A
- 8 -
70-40474932

 
 

--------------------------------------------------------------------------------


 
4.4  
Representations

 
(a)  
Each Subordinated Lender represents and warrants to the Senior Creditors,
Security Trustee and Agent that it has not made available any Financial
Indebtedness to the Borrower under any agreement other than a Subordinated
Document.

 
(b)  
The Borrower represents and warrants to the Senior Creditors, Security Trustee
and Agent that it has not received any Financial Indebtedness from any member of
the Group save from the Subordinated Lenders under the Subordinated Documents.

 
(c)  
The representations in (a) and (b) above are also deemed to be made by each of
the Subordinated Lenders (by reference to the facts and circumstances then
existing) on each date that a person accedes as a Subordinated Lender under this
Agreement  by executing and delivering to the Security Trustee a Lender
Accession Deed.

 
5.  
HEDGING BANKS:  RIGHTS AND OBLIGATIONS

 
5.1  
Identity of Hedging Banks

 
No person providing hedging facilities to the Borrower shall be entitled to
share in any of the Transaction Security in respect of any of the liabilities
arising in relation to those hedging facilities unless it is a party to this
Agreement as a Hedging Bank.  No person may become a Hedging Bank nor shall any
liabilities arising in respect of its hedging facilities be treated as Hedging
Liabilities unless:
 
(a)  
that person has executed and delivered to the Security Trustee a Lender
Accession Deed acceding to this Agreement as a Hedging Bank in accordance with
Clause 16 (Change of Party);

 
(b)  
the proposed Hedging Agreements comply with the Hedging Policy; and

 
(c)  
the Agent has received a copy of the documents proposed to be Hedging
Agreements.

 
5.2  
Payment

 
The Obligors may pay, repay, redeem or acquire the Hedging Liabilities at any
time if that action is a Permitted Payment or payment pursuant to Clause 8.1
(Acceleration and claim) or if the prior consent of the Majority Senior Lenders
is obtained.
 
5.3  
Security

 
The Hedging Banks may not take, accept or receive the benefit of any Security,
guarantee, indemnity (other than the indemnities under the ISDA Agreement) or
other assurance against loss in respect of the Hedging Liabilities other than:
 
(a)  
 the Transaction Security; and

 
(b)  
any guarantee, indemnity or other assurance against loss contained in the Senior
Facility Agreement.

 

UK-2474912-v6A
- 9 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

5.4  
Amendments and waivers

 
The Hedging Banks may not amend or waive any term of the Hedging Agreements save
if:
 
(a)  
the amendment or waiver would not constitute a breach of the Hedging Policy; or

 
(b)  
the prior consent of the Majority Senior Lenders is obtained.

 
5.5  
Terms of Hedging Agreements

 
The Borrower and Hedging Banks agree that any Hedging Agreement will be based on
the standard ISDA Agreement and will provide for payments under the “Second
Method” in the event of a termination of the Hedging Transaction (whether as a
result of a termination event or an event of default, as defined in that Hedging
Agreement).
 
5.6  
Termination of Hedging Transactions

 
If, on termination of any Hedging Transaction occurring after the commencement
of any Enforcement Action, a settlement amount or other amount falls due from a
Hedging Bank to the Borrower then that amount shall, without prejudice to the
terms of any Security Document, be paid by that Hedging Bank to the Security
Trustee, treated as the proceeds of enforcement of the Transaction Security and
applied in accordance with the terms of this Agreement.
 
5.7  
Hedging Bank undertakings

 
Each Hedging Bank undertakes and agrees with each of the Senior Lenders that it
will not:
 
(a)  
demand or receive payment, prepayment or repayment of, or any distribution in
respect of (or on account of) any of the Hedging Liabilities in cash or in kind,
or apply any money or property in or towards discharge of the Hedging
Liabilities other than:

 
(i)  
scheduled payments and deliveries and amounts in respect of Tax, commission and
indemnities under the terms of a Hedging Agreement or a Hedging Transaction and
any netting, set–off or automatic discharge pursuant to the terms of a Hedging
Agreement; or

 
(ii)  
on termination or closing out (in whole or in part) of a Hedging Agreement or a
Hedging Transaction in accordance with Clause 7.2 (Hedging Banks: Permitted
Enforcement); or

 
(iii)  
proceeds of the enforcement of the Security Documents applied in the order
permitted by Clause 13 (Application of Proceeds);

 
(b)  
discharge all or any part of the Hedging Liabilities by set–off, any right of
combination of accounts or otherwise save to the extent permitted under
paragraph ‎(a) above;

 
(c)  
assign, sell, transfer or otherwise dispose of any interest in any of the
Hedging Liabilities owing to it to any person except by way of novation to a
Hedging Bank, and then (unless the Borrower is a Defaulting Party (as defined in
the ISDA Agreement)) not if as a result there would be a Tax Event (as defined
in the ISDA Agreement) with respect to which the Borrower would be the sole
Affected Party (as defined in the ISDA Agreement); or

 

UK-2474912-v6A
- 10 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(d)  
commence any proceedings against the Borrower or take any action for or in
respect of the recovery of any of sums due to it or any part of such sums
(including, without limitation, any action or step in connection with
liquidation, administration, winding-up proceedings or any voluntary arrangement
or assignment for the benefit of creditors or any similar proceedings involving
the Borrower or the enforcement of any Security created or evidenced by a
Security Document securing the Hedging Liabilities) other than notifying the
Borrower, and the Agent that the Borrower is in breach of a Hedging Agreement
and reserving its rights to take action when permitted to do so by this
Agreement.

 
6.  
PERMITTED PAYMENTS

 
6.1  
Permitted Payments to Senior Creditors

 
The Obligors may make Permitted Payments to the Senior Creditors from time to
time in accordance with Clause 7.4 (Withdrawals from the Onshore Proceeds
Account) of the Senior Facility Agreement.
 
6.2  
Payments to Subordinated Lenders

 
The Borrower may not make any payments in respect of the Subordinated
Liabilities save for payments in respect of Parent Operating Expenses in
accordance with the terms of the Senior Facility Agreement.
 
6.3  
Payment obligations continue

 
No Obligor shall be released from the liability to make any payment (including
of default interest, which shall continue to accrue) under any Finance Document
by the operation of this Clause 6 even if its obligation to make that payment is
restricted at any time by the terms of this Clause 6.
 
7.  
ENTITLEMENT TO ENFORCE

 
7.1  
Subordinated Lenders:  Permitted Enforcement

 
Subject to Clause 8 (Effect of Insolvency Event), the Subordinated Lenders shall
not be entitled to take any Enforcement Action unless all the Liabilities of the
Senior Creditors have been repaid and discharged in full.
 
7.2  
Group Subordinated Lenders:  Permitted Enforcement

 
Subject to Clause 8 (Effect of Insolvency Event), the Group Subordinated Lenders
shall not be entitled to take any Enforcement Action unless all the Liabilities
of the Senior Creditors have been repaid and discharged in full.
 
7.3  
Hedging Banks:  Permitted Enforcement

 
Subject to Clause 8 (Effect of Insolvency Event) and without prejudice to each
Hedging Bank’s rights under Clause 11.1 (Instructing Group’s directions), the
Hedging Banks shall not take any Enforcement Action at any time except that they
may terminate or close out any Hedging Transaction prior to its stated maturity
(and shall notify the Agent if they do so) if:
 
(a)  
the Senior Lenders have accelerated their Liabilities or declared them
prematurely due and payable;

 

UK-2474912-v6A
- 11 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(b)  
the Borrower has defaulted on a payment due under the Hedging Agreements (after
allowing any applicable notice or grace periods) and the default has continued
unwaived for more than 30 days after notice of that default has been given to
the Agent;

 
(c)  
it becomes unlawful for the relevant Hedging Bank or the Borrower to give effect
to any of its obligations under, and as contemplated by, the relevant Hedging
Agreement; or

 
(d)  
the consent of the Majority Senior Lenders is obtained.

 
8.  
EFFECT OF INSOLVENCY EVENT

 
8.1  
Acceleration and claim

 
After the occurrence of an Insolvency Event in relation to any Obligor, each
Senior Lender or Hedging Bank shall be entitled (if it has not already done so)
to (and, if so directed by the  Agent, each Subordinated Lender or Group
Subordinated Lender shall) exercise any right it may have in respect of that
Obligor to:
 
(a)  
accelerate any of its Liabilities or declare them prematurely due and payable or
payable on demand or (in the case of a Hedging Bank) prematurely close out or
terminate any Hedging Liabilities;

 
(b)  
make a demand under any guarantee, indemnity or other assurance against loss in
respect of any Liabilities of that Obligor;

 
(c)  
exercise any right of set off or take or receive any payment in respect of any
Liabilities; or

 
(d)  
claim and prove in the liquidation of that Obligor for the Liabilities owing to
it.

 
8.2  
Payment of distributions

 
After the occurrence of an Insolvency Event in relation to any Obligor, the
person responsible for the distribution of the assets of that Obligor shall be
directed to pay any distributions in respect of any of the Subordinated
Liabilities to the Security Trustee until the Senior Liabilities have been paid
in full.
 
8.3  
Set-Off

 
To the extent that any of the Liabilities is discharged by way of set-off
(mandatory or otherwise) after the occurrence of an Insolvency Event, any Lender
or Hedging Bank which benefited from that set-off shall pay an amount equal to
the amount of its Liabilities discharged by that set-off to the Security Trustee
for application in accordance with Clause 13 (Application of Proceeds).
 
8.4  
Filing of claims

 
After the occurrence of an Insolvency Event each of the Secured Parties
irrevocably authorise the Security Trustee to:
 
(a)  
take any Enforcement Action (in accordance with the terms of this Agreement);

 
(b)  
demand, sue, prove and give receipt for any or all of the Liabilities;

 

UK-2474912-v6A
- 12 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(c)  
collect and receive all distributions on, or on account of, any or all of the
Liabilities; and

 
(d)  
file claims, take proceedings and do all other things the Security Trustee
considers reasonably necessary to recover the Liabilities.

 
8.5  
Further Assurances

 
The Lenders and Hedging Banks will do all things that the Security Trustee
reasonably requests in order to give effect to this Clause 8 and, if the
Security Trustee is not entitled to take any of the actions contemplated by this
Clause 8 or if the Security Trustee requests any Lender or Hedging Bank to take
that action, that Lender or Hedging Bank will undertake those actions itself in
accordance with the reasonable instructions of the Security Trustee.
 
8.6  
Subordinated Lenders:  power of attorney

 
Each Subordinated Lender by way of security for its obligations under this
Agreement, irrevocably appoints the Security Trustee to be its attorney to do
anything which that Subordinated Lender has authorised the Security Trustee or
any other Party to do under this Agreement or is itself required to do under
this Agreement but has failed to do (and the Security Trustee may delegate that
power on such terms as it sees fit).
 
9.  
TURNOVER OF RECEIPTS

 
9.1  
Turnover by the Lenders and Hedging Banks

 
Subject to Clause 9.2 (Permitted assurance and receipts) if at any time prior to
the discharge in full of the Liabilities of the Senior Creditors, any Lender or
Hedging Bank receives or recovers:
 
(a)  
any payment or distribution of, or on account of or in relation to, any of the
Liabilities which is not permitted by either Clause 6 (Permitted Payments) or
Clause 13 (Application of Proceeds);

 
(b)  
any amount by way of set-off in respect of any of the Liabilities owed to them
which does not give effect to a payment permitted by Clause 6 (Permitted
Payments);

 
(c)  
the proceeds of any enforcement of any Transaction Security except in accordance
with Clause 13 (Application of Proceeds); or

 
(d)  
any distribution in cash or in kind made as a result of the occurrence of an
Insolvency Event in respect of any Obligor,

 
that Lender or Hedging Bank will:
 
(i)  
in relation to receipts and recoveries described in paragraphs (a), (c) and (d)
above:

 
(A)  
hold an amount of that receipt or recovery equal to the Relevant Liabilities (or
if less, the amount received or recovered) on trust for the Security Trustee and
promptly pay that amount to the Security Trustee for application in accordance
with the terms of this Agreement; and

 

UK-2474912-v6A
- 13 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(B)  
promptly pay an amount equal to the amount (if any) by which the receipt or
recovery exceeds the Relevant Liabilities to the Security Trustee for
application in accordance with the terms of this Agreement; and

 
(ii)  
in relation to recoveries described in paragraph (b) above, promptly pay an
amount equal to that receipt or recovery to the Security Trustee to be held on
trust by the Security Trustee for application in accordance with the terms of
this Agreement.

 
9.2  
Permitted assurance and receipts

 
Nothing in this Agreement shall restrict the ability of any Senior Creditor to:
 
(a)  
arrange with any person (other than a member of the Group) any assurance against
loss in respect of, or reduction of its credit exposure to, the Borrower
(including assurance by way of credit based derivative or sub-participation); or

 
(b)  
to receive or recover any sum in respect of its Liabilities as a result of any
assignment or transfer permitted by Clause 16 (Change of Party),

 
and that Senior Creditor shall not be obliged to account to any other Party for
any sum received by it as a result of that action.
 
9.3  
Sums received by Obligors

 
If any of the Obligors receives or recovers any sum which, under the terms of
any of the Finance Documents, should have been paid to the Security Trustee,
that Obligor will:
 
(a)  
hold an amount of that receipt or recovery equal to the Relevant Liabilities (or
if less, the amount received or recovered) on trust for the Security Trustee and
promptly pay that amount to the Security Trustee for application in accordance
with the terms of this Agreement; and

 
(b)  
promptly pay an amount equal to the amount (if any) by which the receipt or
recovery exceeds the Relevant Liabilities to the Security Trustee for
application in accordance with the terms of this Agreement.

 
9.4  
Saving provision

 
If, for any reason, any of the trusts expressed to be created in this Clause 9
(Turnover of Receipts) should fail or be unenforceable, the affected Lender,
Hedging Bank or Obligor will promptly pay an amount equal to that receipt or
recovery to the Security Trustee to be held on trust by the Security Trustee for
application in accordance with the terms of this Agreement.
 
10.  
SHARING

 
10.1  
Recovering Party’s rights

 
(a)  
Any amount paid by a Lender or Hedging Bank (a “Recovering Party”) to the
Security Trustee under Clause 8 (Effect of Insolvency Event) or Clause 9
(Turnover of Receipts) shall be treated as having been paid by the relevant
Obligor and distributed in accordance with the terms of this Agreement.

 

UK-2474912-v6A
- 14 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(b)  
On a distribution of that amount by the Security Trustee, the Recovering Party
will be subrogated to the rights of the Lenders or Hedging Banks which have
shared in the redistribution.

 
(c)  
If and to the extent that the Recovering Party is unable to rely on its rights
under paragraph (b) of this Clause 10.1 the relevant Obligor shall be liable to
the Recovering Party for a debt equal to the amount received or recovered by the
Recovering Party and paid to the Security Trustee (the “Shared Amount”) which is
immediately due and payable.

 
10.2  
Reversal of redistribution

 
If any part of the Shared Amount received or recovered by a Recovering Party
becomes repayable to an Obligor and is repaid by that Recovering Party to that
Obligor, then:
 
(a)  
each Lender or Hedging Bank which has received a share of the relevant Shared
Amount shall, upon request of the Security Trustee, pay to the Security Trustee
for the account of that Recovering Party an amount equal to the appropriate part
of its share of the Shared Amount (together with an amount as is necessary to
reimburse that Recovering Party for its proportion of any interest on the Shared
Amount which that Recovering Party is required to pay); and

 
(b)  
that Recovering Party’s rights of subrogation in respect of any reimbursement
shall be cancelled and that Obligor will be liable to each reimbursing Lender or
Hedging Bank for the amount so reimbursed.

 
10.3  
Deferral of subrogation

 
No Subordinated Lender or Obligor will exercise any rights which it may have by
reason of the performance by it of its obligations under the Finance Documents
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights under the Finance Documents of any Senior Lender which
ranks ahead of it in accordance with the priorities set out in Clause 2 (Ranking
and Priority) until such time as all of the Liabilities of each Senior Lender
have been irrevocably paid in full.
 
11.  
ENFORCEMENT OF SECURITY

 
11.1  
Instructing Group’s directions

 
The Security Trustee will enforce the Transaction Security only at the request
of Instructing Group.  At all times after the request to commence enforcement
has been issued and subject to the terms of this Agreement, the Security Trustee
will act on the directions of the Instructing Group, who shall be entitled to
give directions and do any other things in relation to the enforcement of the
Transaction Security (including in connection with, but not limited to, the
disposal, collection or realisation of assets subject to the Transaction
Security) that it considers appropriate including (without limitation)
determining the timing and manner of enforcement against any particular person
or asset.
 

UK-2474912-v6A
- 15 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

11.2  
Obligors’ waiver

 
To the extent permitted under applicable law and subject to Clause 13
(Application of Proceeds), each of the Obligors waives all rights it may
otherwise have to require that the Transaction Security be enforced in any
particular order or manner or at any particular time or that any sum received or
recovered from any person, or by virtue of the enforcement of any of the
Transaction Security or of any other security interest, which is capable of
being applied in or towards discharge of any of the Secured Obligations is so
applied.
 
12.  
DISPOSALS BY SECURITY TRUSTEE

 
If any assets are sold or otherwise disposed of by (or on behalf of) the
Security Trustee or by an Obligor at the request of the Security Trustee either
as a result of the enforcement of any of the Transaction Security or if that
disposal is permitted under the Senior Facility Agreement:
 
(a)  
the Security Trustee shall be authorised (at the cost of the Obligors) to
release those assets from the Transaction Security and is authorised to execute,
on behalf of and without the need for any further authority from, any of the
Lenders or Hedging Banks, any release of the Transaction Security or any other
claim over those assets and to issue any certificates of non-crystallisation of
any floating charge that may, in the absolute discretion of the Security
Trustee, be considered necessary or desirable;

 
(b)  
if the asset which is disposed of consists of all of the shares (which are held
by an Obligor) in the capital of an Obligor or any holding company of that
Obligor, the Security Trustee is authorised to, and may execute on behalf of
each Lender, Hedging Bank and each Obligor, as appropriate, a release of the
Obligor or holding company whose shares are being disposed of from all
liabilities it may have to any Lender, Hedging Bank or Obligor, both actual and
contingent in its capacity as a guarantor or borrower (including any liability
to any other Obligor by way of guarantee, contribution, subrogation or
indemnity) and a release of any Transaction Security granted by that Obligor or
holding company over any of its assets under any of the Security Documents; and

 
(c)  
the Lenders, Hedging Banks and Obligors shall execute any releases or other
documents that the Security Trustee may consider to be necessary to give effect
to those releases provided that the proceeds of that disposal are applied in
accordance with this Agreement.

 
13.  
APPLICATION OF PROCEEDS

 
13.1  
Order of application

 
All amounts from time to time received or recovered by the Security Trustee
pursuant to the terms of any Finance Document or in connection with the
realisation or enforcement of all or any part of the Transaction Security shall
be held by the Security Trustee on trust to apply them at any time the Security
Trustee sees fit, to the extent permitted by applicable law (and subject to the
provisions of this Clause 13 (Application of Proceeds)), in the following order
of priority:
 
(a)  
in discharging any sums owing to the Security Trustee (in its capacity as
security trustee), any Receiver or any Delegate;

 

UK-2474912-v6A
- 16 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(b)  
in payment of all costs and expenses reasonably incurred by the Agent or any
Senior Creditor in connection with any realisation or enforcement of the
Transaction Security taken in accordance with the terms of this Agreement or any
action taken at the request of the Security Trustee under Clause 8.5 (Further
Assurances);

 
(c)  
in payment to the Agent and Account Bank of all amounts due and payable to them
under the Finance Documents;

 
(d)  
in payment to the Agent on behalf of the Senior Lenders and Hedging Banks for
application (in accordance with the terms of the Senior Finance Documents and
Hedging Agreements) towards the discharge of the Senior Liabilities on a pari
passu basis;

 
(e)  
in payment to the Subordinated Lenders for application on a pari passu
basis  towards the discharge of the Subordinated Liabilities;

 
(f)  
if none of the Obligors is not under any further actual or contingent liability
under any Finance Document, in payment to any person to whom the Security
Trustee is obliged to pay in priority to that Obligor; and

 
(g)  
the balance, if any, in payment to the relevant Obligor.

 
13.2  
Investment of proceeds

 
Prior to the application of the proceeds of the Trust Property in accordance
with Clause 13.1 (Order of application) the Security Trustee may, at its
discretion, hold all or part of those proceeds in an interest bearing suspense
or impersonal account(s) in the name of the Security Trustee or the Agent with
such financial institution (including itself) and for so long as the Security
Trustee shall think fit (the interest being credited to the relevant account)
pending the application from time to time of those monies at the Security
Trustee’s discretion in accordance with the provisions of this Clause 13.2.
 
13.3  
Currency conversion

 
(a)  
For the purpose of, or pending the discharge of, any of the Secured Obligations
the Security Trustee may convert any moneys received or recovered by the
Security Trustee from one currency to another, at the spot rate at which the
Security Trustee is able to purchase the currency in which the Secured
Obligations are due with the amount received.

 
(b)  
The obligations of any Obligor to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

 
13.4  
Permitted deductions

 
The Security Trustee shall be entitled (a) to set aside by way of reserve
amounts required to meet and (b) to make and pay, any deductions and
withholdings (on account of taxes or otherwise) which it is or may be required
by any applicable law to make from any distribution or payment made by it under
this Agreement, and to pay all Taxes which may be assessed against it in respect
of any of the Trust Property, or as a consequence of performing its duties, or
by virtue of its capacity as Security Trustee under any of the Finance Documents
or otherwise (other than in connection with its remuneration for performing its
duties under this Agreement).
 

UK-2474912-v6A
- 17 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

13.5  
Good discharge

 
(a)  
Any payment to be made in respect of the Secured Obligations by the Security
Trustee may be made to the Agent on behalf of the Senior Lenders or the Hedging
Banks, or directly to the Subordinated Lenders and any payment made in that way
shall be a good discharge, to the extent of that payment, by the Security
Trustee.

 
(b)  
The Security Trustee is under no obligation to make the payments to the Agent or
the Subordinated Lenders under paragraph (a) of this Clause 13.5 in the same
currency as that in which the Liabilities of the relevant Lender or Hedging Bank
are denominated.

 
13.6  
Application of Parallel Debt

 
In consideration for the covenants given to the Security Trustee by each Obligor
in Clause 14.2 (Parallel Debt (Covenant to pay the Security Trustee)), the
Security Trustee agrees with each Obligor to apply all moneys from time to time
paid by such Obligor to the Security Trustee in accordance with the provisions
of Clause 13.1 (Order of Application).
 
13.7  
Calculation of amounts

 
For the purpose of calculating any person’s share of any sum payable to or by
it, the Security Trustee shall be entitled to:
 
(a)  
notionally convert the Liabilities owed to any person into a common base
currency (decided in its discretion by the Security Trustee), that notional
conversion to be made at the spot rate at which the Security Trustee is able to
purchase the notional base currency with the actual currency of that person ‘s
Liabilities at the time at which that calculation is to be made; and

 
(b)  
assume that all moneys received or recovered as a result of the enforcement or
realisation of the Trust Property are applied in discharge of the Liabilities in
accordance with the terms of the Finance Documents under which those Liabilities
have arisen.

 
14.  
THE SECURITY TRUSTEE

 
14.1  
Trust

 
(a)  
The Security Trustee declares that it shall hold the Trust Property on trust for
the Secured Parties on the terms contained in this Agreement.

 
(b)  
Each of the parties to this Agreement agrees that the Security Trustee shall
have only those duties, obligations and responsibilities expressly specified in
this Agreement or in the Security Documents to which the Security Trustee is
expressed to be a party (and no others shall be implied).

 

UK-2474912-v6A
- 18 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

14.2  
Parallel Debt (Covenant to pay the Security Trustee)

 
(a)  
Notwithstanding any other provision of this Agreement, each Obligor hereby
irrevocably and unconditionally undertakes to pay to the Security Trustee, as
creditor in its own right and not as representative of the other Secured
Parties, sums equal to and in the currency of each amount payable by such
Obligor to each of the Secured Parties under each of the Finance Documents as
and when that amount falls due for payment under the relevant Finance Document
or would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps, in insolvency proceedings affecting
that Obligor, to preserve its entitlement to be paid that amount.

 
(b)  
The Security Trustee shall have its own independent right to demand payment of
the amounts payable by each Obligor under this Clause 14.2 (Parallel Debt
(Covenant to pay the Security Trustee)), irrespective of any discharge of such
Obligor’s obligation to pay those amounts to the other Secured Parties resulting
from failure by them to take appropriate steps, in insolvency proceedings
affecting that Obligor, to preserve their entitlement to be paid those amounts.

 
(c)  
Any amount due and payable by an Obligor to the Security Trustee under this
Clause 14.2 (Parallel Debt (Covenant to pay the Security Trustee)) shall be
decreased to the extent that the other Secured Parties have received (and are
able to retain) payment in full of the corresponding amount under the other
provisions of the Finance Documents and any amount due and payable by an Obligor
to the other Secured Parties under those provisions shall be decreased to the
extent that the Security Trustee has received (and is able to retain) payment in
full of the corresponding amount under this Clause 14.2 (Parallel Debt (Covenant
to pay the Security Trustee)).

 
(d)  
The rights of the Secured Parties (other than the Security Trustee) to receive
payment of amounts payable by each Obligor under the Finance Documents are
several and are separate and independent from, and without prejudice to, the
rights of the Security Trustee to receive payment under this Clause 14.2
(Parallel Debt (Covenant to pay the Security Trustee)). Each Obligor’s parallel
obligation under this Clause 14.2 (Parallel Debt (Covenant to pay the Security
Trustee)) towards the Security Trustee constitutes a single and separate
obligation from any other debt of each Obligor under the Finance Documents.

 
(e)  
Notwithstanding that the amounts payable by each Obligor under the Finance
Documents (the “Principal Obligations”) may be expressed in different
currencies, the parallel obligation of each Obligor to the Security Trustee
under this Clause 14.2 (Parallel Debt (Covenant to pay the Security Trustee))
(each a “Parallel Obligation”) shall be expressed in dollars.  For the purposes
of establishing the amount of the Parallel Obligation from time to time, the
Principal Obligations expressed in other currencies shall be notionally
converted to zloty at the Agent’s Spot Rate of Exchange.

 
14.3  
No independent power

 
The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any rights or powers
arising under the Security Documents except through the Security Trustee.
 

UK-2474912-v6A
- 19 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

14.4  
Security Trustee’s instructions

 
The Security Trustee shall:
 
(a)  
unless a contrary indication appears in this Agreement, act in accordance with
any instructions given to it by the Instructing Group  and shall be entitled to
assume that, unless it has received actual notice of revocation, that those
instructions or directions have not been revoked;

 
(b)  
be entitled to request instructions, or clarification of any direction, from the
Instructing Group as to whether, and in what manner, it should exercise or
refrain from exercising any rights, powers and discretions and the Security
Trustee may refrain from acting unless and until those instructions or
clarification are received by it.

 
14.5  
Security Trustee’s actions

 
Subject to the provisions of Clause 14.4 (Security Trustee’s instructions):
 
(a)  
the Security Trustee may, in the absence of any instructions to the contrary,
take such action in the exercise of any of its powers and duties under the
Finance Documents which in its absolute discretion it considers to be for the
protection and benefit of all the Secured Parties; and

 
(b)  
at any time after receipt by the Security Trustee of notice from the Instructing
Group directing the Security Trustee to exercise all or any of its rights,
remedies, powers or discretions under any of the Finance Documents, the Security
Trustee may, and shall if so directed by the Instructing Group, take any action
as in its sole discretion it thinks fit to enforce the Transaction Security.

 
14.6  
Security Trustee’s discretions

 
The Security Trustee may:
 
(a)  
assume (unless it has received actual notice to the contrary from the
Instructing Group in its capacity as security trustee for the Secured Parties)
that (i) no Default has occurred and no Obligor is in breach of or default under
its obligations under any of the Finance Documents and (ii) any right, power,
authority or discretion vested by any Finance Document in any person has not
been exercised;

 
(b)  
if it receives any instructions or directions from the Instructing Group to take
any action in relation to the Transaction Security, assume that all applicable
conditions under the Finance Documents for taking that action have been
satisfied;

 
(c)  
engage, pay for and rely on the advice or services of any lawyers, accountants,
surveyors or other experts (whether obtained by the Security Trustee or by any
other Secured Party) whose advice or services may at any time seem necessary,
expedient or desirable;

 
(d)  
rely upon any communication or document believed by it to be genuine and, as to
any matters of fact which might reasonably be expected to be within the
knowledge of a Secured Party, the Subordinated Lender or an Obligor, upon a
certificate signed by or on behalf of that person; and

 

UK-2474912-v6A
- 20 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(e)  
refrain from acting in accordance with the instructions of the Instructing Group
(including bringing any legal action or proceeding arising out of or in
connection with the Finance Documents) until it has received any indemnification
and/or security that it may in its absolute discretion require (whether by way
of payment in advance or otherwise) for all costs, losses and liabilities which
it may incur in bringing any action or proceedings.

 
14.7  
Security Trustee’s obligations

 
The Security Trustee shall promptly inform the Secured Parties of:
 
(a)  
the contents of any notice or document received by it in its capacity as
Security Trustee from any Obligor under any Finance Document; and

 
(b)  
the occurrence of any Default or any default by an Obligor in the due
performance of or compliance with its obligations under any Finance Document of
which the Security Trustee has received notice from any other party to this
Agreement.

 
14.8  
Excluded obligations

 
Notwithstanding anything to the contrary expressed or implied in the Finance
Documents, the Security Trustee shall not:
 
(a)  
be bound to enquire as to (i) whether or not any Default has occurred or (ii)
the performance, default or any breach by an Obligor of its obligations under
any of the Finance Documents;

 
(b)  
be bound to account to any other Party for any sum or the profit element of any
sum received by it for its own account;

 
(c)  
be bound to disclose to any other person (including but not limited to any
Secured Party) (i) any confidential information or (ii) any other information if
disclosure would or might in its reasonable opinion constitute a breach of any
law or be a breach of fiduciary duty;

 
(d)  
be under any obligations other than those which are specifically provided for in
the Finance Documents; or

 
(e)  
have or be deemed to have any duty, obligation or responsibility to, or
relationship of trust or agency with, any Obligor or any Subordinated Lender.

 
14.9  
Exclusion of Security Trustee’s liability

 
The Security Trustee shall not accept responsibility or be liable for:
 
(a)  
the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by the Security Trustee or any other person in or in
connection with any Finance Document or the Information Memorandum or the
transactions contemplated in the Finance Documents, or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

 

UK-2474912-v6A
- 21  -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(b)  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Trust Property or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Finance Document or the Trust Property;

 
(c)  
any losses to any person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Finance Documents,
the Trust Property or otherwise, whether in accordance with an instruction from
the Agent or otherwise unless directly caused by its gross negligence or wilful
misconduct;

 
(d)  
the exercise of, or the failure to exercise, any judgment, discretion or power
given to it by or in connection with any of the Finance Documents, the Trust
Property or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with the Finance Documents
or the Trust Property; or

 
(e)  
any shortfall which arises on the enforcement or realisation of the Trust
Property.

 
14.10  
No proceedings

 
No Party (other than the Security Trustee) may take any proceedings against any
officer, employee or agent of the Security Trustee in respect of any claim it
might have against the Security Trustee or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
or any Trust Property and any officer, employee or agent of the Security Trustee
may rely on this Clause subject to Clause 1.6 (Third Party Rights) and the
provisions of the Third Parties Act.
 
14.11  
Own responsibility

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Security Trustee that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Finance Document including but
not limited to:
 
(a)  
the financial condition, creditworthiness, affairs, status and nature of each
member of the Group;

 
(b)  
the legality, validity, effectiveness, adequacy and enforceability of any
Finance Document, the Trust Property and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Trust Property;

 
(c)  
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Trust Property, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Trust Property;

 

UK-2474912-v6A
- 22 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(d)  
the adequacy, accuracy and/or completeness of the Information Memorandum and any
information provided by the Security Trustee or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 
(e)  
the right or title of any person in or to, or the value or sufficiency of any
part of the Trust Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Trust Property,

 
and each Secured Party warrants to the Security Trustee that it has not relied
on and will not at any time rely on the Security Trustee in respect of any of
these matters.
 
14.12  
No responsibility to perfect Transaction Security

 
The Security Trustee shall not be liable for any failure to:
 
(a)  
require the deposit with it of any deed or document certifying, representing or
constituting the title of any Obligor to any of the Trust Property;

 
(b)  
obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any of the
Finance Documents or the Transaction Security;

 
(c)  
register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any applicable laws
in any jurisdiction or to give notice to any person of the execution of any of
the Finance Documents or of the Transaction Security;

 
(d)  
take, or to require any Obligor to take, any steps to perfect its title to any
of the Trust Property or to render the Transaction Security effective or to
secure the creation of any ancillary Security under the laws of any
jurisdiction; or

 
(e)  
require any further assurances in relation to any of the Security Documents.

 
14.13  
Insurance by Security Trustee

 
(a)  
The Security Trustee shall not be under any obligation to insure any of the
Trust Property, to require any other person to maintain any insurance or to
verify any obligation to arrange or maintain insurance contained in the Finance
Documents.  The Security Trustee shall not be responsible for any loss which may
be suffered by any person as a result of the lack of or inadequacy of any such
insurance.

 
(b)  
Where the Security Trustee is named on any insurance policy as an insured party,
it shall not be responsible for any loss which may be suffered by reason of,
directly or indirectly, its failure to notify the insurers of any material fact
relating to the risk assumed by such insurers or any other information of any
kind, unless the Agent or the Subordinated Lenders shall have requested it to do
so in writing and the Security Trustee shall have failed to do so within
fourteen days after receipt of that request.

 

UK-2474912-v6A
- 23 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

14.14  
Custodians and nominees

 
The Security Trustee may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any assets of the trust as the Security
Trustee may determine, including for the purpose of depositing with a custodian
this Agreement or any document relating to the trust created under this
Agreement and the Security Trustee shall not be responsible for any loss,
liability, expense, demand, cost, claim or proceedings incurred by reason of the
misconduct, omission or default on the part of any person appointed by it under
this Agreement or be bound to supervise the proceedings or acts of any person.
 
14.15  
Acceptance of title

 
The Security Trustee shall be entitled to accept without enquiry, and shall not
be obliged to investigate, any right and title that any Obligor may have to any
of the Trust Property and shall not be liable for or bound to require any
Obligor to remedy any defect in its right or title.
 
14.16  
Refrain from illegality

 
The Security Trustee may refrain from doing anything which in its opinion will
or may be contrary to any relevant law, directive or regulation of any
jurisdiction which would or might otherwise render it liable to any person, and
the Security Trustee may do anything which is, in its opinion, necessary to
comply with any such law, directive or regulation.
 
14.17  
Business with the Obligors

 
The Security Trustee may accept deposits from, lend money to, and generally
engage in any kind of banking or other business with any of the Obligors.
 
14.18  
Releases

 
Upon a disposal of any of the Trust Property:
 
(a)  
pursuant to the enforcement of the Transaction Security by a Receiver or the
Security Trustee; or

 
(b)  
if that disposal is permitted under the Senior Finance Documents,

 
the Security Trustee shall (at the cost of the Obligors) release that property
from the Transaction Security and is authorised to execute, without the need for
any further authority from the Secured Parties, any release of the Transaction
Security or other claim over that asset.
 
14.19  
Winding up of trust

 
If the Security Trustee, with the approval of the Instructing Group, determines
that (a) all of the Secured Obligations and all other obligations secured by the
Security Documents have been fully and finally discharged and (b) none of the
Secured Parties is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to any
Obligor pursuant to the Finance Documents, the trusts set out in this Agreement
shall be wound up and the Security Trustee shall release, without recourse or
warranty, all of the Transaction Security and the rights of the Security Trustee
under each of the Security Documents.
 

UK-2474912-v6A
- 24 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

14.20  
Powers supplemental

 
The rights, powers and discretions conferred upon the Security Trustee by this
Agreement shall be supplemental to the Trustee Act 1925 and the Trustee Act 2000
and in addition to any which may be vested in the Security Trustee by general
law or otherwise.
 
14.21  
Security Trustee division separate

 
(a)  
In acting as security trustee for the Secured Parties, the Security Trustee
shall be regarded as acting through its trustee division which shall be treated
as a separate entity from any of its other divisions or departments.

 
(b)  
If information is received by another division or department of the Security
Trustee, it may be treated as confidential to that division or department and
the Security Trustee shall not be deemed to have notice of it.

 
14.22  
Disapplication

 
Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Trustee in relation to the trusts constituted by this Agreement.  Where there
are any inconsistencies between the Trustee Act 1925 and the Trustee Act 2000
and the provisions of this Agreement, the provisions of this Agreement shall, to
the extent allowed by law, prevail and, in the case of any inconsistency with
the Trustee Act 2000, the provisions of this Agreement shall constitute a
restriction or exclusion for the purposes of that Act.
 
15.  
CHANGE OF SECURITY TRUSTEE AND DELEGATION

 
15.1  
Resignation of the Security Trustee

 
(a)  
The Security Trustee may resign and appoint one of its affiliates as successor
by giving notice to the Secured Parties.

 
(b)  
Alternatively the Security Trustee may resign by giving notice to the Secured
Parties in which case the Instructing Group may appoint a successor Security
Trustee (which shall be a Senior Lender).

 
(c)  
If the Instructing Group have not appointed a successor Security Trustee in
accordance with paragraph (b) above within 30 days after the notice of
resignation was given, the Security Trustee (after consultation with the Agent)
may appoint a successor Security Trustee (which shall be a Senior Lender).

 
(d)  
The retiring Security Trustee shall, at its own cost, make available to the
successor Security Trustee such documents and records and provide such
assistance as the successor Security Trustee may reasonably request for the
purposes of performing its functions as Security Trustee under the Finance
Documents.

 
(e)  
The Security Trustee’s resignation notice shall only take effect upon (i) the
appointment of a successor and (ii) the transfer of all of the Trust Property to
that successor.

 

UK-2474912-v6A
- 25 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(f)  
Upon the appointment of a successor, the retiring Security Trustee shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of Clause 14 (The Security Trustee).  Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if that successor had been
an original Party.

 
(g)  
The Instructing Group may, by notice to the Security Trustee, require it to
resign in accordance with paragraph (b) above.  In this event, the Security
Trustee shall resign in accordance with paragraph (b) above.

 
15.2  
Delegation

 
(a)  
The Security Trustee may, at any time, delegate (by power of attorney or
otherwise) to any person for any period, all or any of the rights, powers and
discretions vested in it by any of the Finance Documents.

 
(b)  
The delegation may be made upon any terms and conditions (including the power to
sub-delegate) and subject to any restrictions that the Security Trustee may
think fit in the interests of the Secured Parties and it shall not be bound to
supervise, or be in any way responsible for any loss incurred by reason of any
misconduct or default on the part of any such delegate or sub-delegate.

 
15.3  
Additional Security Trustees

 
(a)  
The Security Trustee may at any time appoint (and subsequently remove) any
person to act as a separate trustee or as a co-trustee jointly with it (i) if it
considers that appointment to be in the interests of the Secured Parties or (ii)
for the purposes of conforming to any legal requirements, restrictions or
conditions which the Security Trustee deems to be relevant or (iii) for
obtaining or enforcing any judgment in any jurisdiction, and the Security
Trustee shall give prior notice to the Obligors and the Secured Parties of that
appointment.

 
(b)  
Any person so appointed shall have the rights, powers and discretions (not
exceeding those conferred on the Security Trustee by this Agreement) and the
duties and obligations that are conferred or imposed by the instrument of
appointment.

 
(c)  
The remuneration that the Security Trustee may pay to that person, and any costs
and expenses incurred by that person in performing its functions pursuant to
that appointment shall, for the purposes of this Agreement, be treated as costs
and expenses incurred by the Security Trustee.

 

UK-2474912-v6A
- 26 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

16.  
CHANGE OF PARTY

 
16.1  
Change of Party

 
No party may assign any of its rights and benefits or transfer any of its
rights, benefits and obligations in respect of any Finance Documents or the
Liabilities except as permitted by this Clause 16.
 
16.2  
Change of Lender or Hedging Bank

 
(a)  
A Senior Lender may assign any of its rights and benefits or transfer any of its
rights, benefits and obligations in respect of any Senior Finance Documents or
its Liabilities if that assignment or transfer is in accordance with the terms
of the Senior Facility Agreement and any assignee or transferee has executed and
delivered to the Security Trustee a Lender Accession Deed.

 
(b)  
A Subordinated Lender may not assign any of its rights and benefits or transfer
any of its rights, benefits and obligations in respect of the Subordinated
Documents or the Subordinated Liabilities.

 
(c)  
A Group Subordinated Lender may not assign any of its rights and benefits or
transfer any of its rights, benefits and obligations in respect of the
Liabilities.

 
(d)  
A Hedging Bank may assign any of its rights and benefits or transfer any of its
rights, benefits and obligations in respect of any Hedging Agreement if the
conditions set out in Clause 5.1 (Identity of Hedging Banks) and Clause 5.7
(Hedging Bank undertakings) have been satisfied.

 
(e)  
A Senior Lender which is also Security Trustee may not transfer all of its
rights, benefits and obligations in respect of any Senior Finance Documents or
its Liabilities pursuant to (a) if at as a result of such transfer the Security
Trustee shall not be Senior Lender, and any such purported transfer shall be
void.

 
16.3  
Change of Agent

 
Any person which becomes an Agent as defined in, and in accordance with, the
terms of the Senior Facility Agreement, shall at the same time accede to this
Agreement by executing and delivering to the Security Trustee a Lender Accession
Deed.
 
16.4  
Lender Accession Deed

 
With effect from the date of acceptance by the Security Trustee and, if
appropriate, the Agent of a Lender Accession Deed (which shall in each case be
accepted as soon as reasonably practicable after receipt by it of a duly
completed Lender Accession Deed) or, if later the date specified in that Lender
Accession Deed:
 
(a)  
any Party ceasing entirely to be a Lender and/or Agent shall be discharged from
further obligations towards the Security Trustee and other Parties under this
Agreement and their respective rights against one another shall be cancelled
(except in each case for those rights which arose prior to that date); and

 

UK-2474912-v6A
- 27 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(b)  
as from that date, the replacement or new Lender and/or Agent shall assume the
same obligations, and become entitled to the same rights, as if it had been an
original Party to this Agreement.

 
16.5  
New Obligor

 
(a)  
If any member of the Group gives any security, guarantee, indemnity or other
assurance against loss in respect of any of the Liabilities, the Borrower will
procure that the person giving that assurance becomes a Party to this Agreement
as an Obligor by executing and delivering to the Security Trustee an Obligor
Accession Deed.

 
(b)  
The Borrower shall procure that each Additional Guarantor (as defined in the
Senior Facility Agreement) will become a Party to this Agreement as an Obligor
by executing and delivering to the Security Trustee an Obligor Accession Deed.

 
(c)  
With effect from the date of acceptance by the Security Trustee of an Obligor
Accession Deed or, if later, the date specified in the Obligor Accession Deed,
the new Obligor shall assume the same obligations and become entitled to the
same rights as if it had been an original Party to this Agreement.

 
16.6  
Additional Parties

 
Each of the Parties appoints the Security Trustee to receive on its behalf each
Obligor Accession Deed and Lender Accession Deed delivered to the Security
Trustee and to accept and sign it if, in the Security Trustee’s opinion, it is
complete and appears on its face to be authentic and duly executed and until
accepted and signed by the Security Trustee that document shall not be
effective.
 
17.  
FEES AND EXPENSES

 
17.1  
Security Trustee’s ongoing fees

 
(a)  
In the event of (i) the occurrence of a Default or (ii) the Security Trustee
considering it necessary or expedient or (iii) the Security Trustee being
requested by an Obligor or the Instructing Group to undertake duties which the
Security Trustee and the Borrower agree to be of an exceptional nature and/or
outside the scope of the normal duties of the Security Trustee under the Finance
Documents, the Borrower shall pay to the Security Trustee any additional
remuneration (together with any applicable VAT) as may be agreed between them.

 
(b)  
If the Security Trustee and the Borrower fail to agree upon the nature of those
duties or upon any additional remuneration, that dispute shall be determined by
an investment bank (acting as an expert and not as an arbitrator) selected by
the Security Trustee and approved by the Borrower or, failing that approval,
nominated (on the application of the Security Trustee) by the President for the
time being of the Law Society of England and Wales (the costs of that nomination
and of the investment bank being payable by the Borrower) and the determination
of any such investment bank shall be final and binding upon the parties to this
Agreement.

 

UK-2474912-v6A
- 28 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

17.2  
Transaction and enforcement expenses

 
The Borrower shall, from time to time on demand of the Security Trustee,
reimburse the Security Trustee for all costs and expenses (including legal fees)
on a full indemnity basis together with any applicable VAT incurred by the
Security Trustee and any Receiver and Delegate in connection with:
 
(a)  
the negotiation, preparation and execution of this Agreement and the Security
Documents and the completion of the transactions and perfection of the security
contemplated in the Security Documents; and

 
(b)  
the exercise, preservation and/or enforcement of any of the rights, powers and
remedies of the Security Trustee and of the Transaction Security and any
proceedings instituted by or against the Security Trustee as a consequence of
taking or holding the Transaction Security or of enforcing those rights, powers
and remedies.

 
17.3  
Stamp taxes

 
The Borrower shall pay all stamp, registration, notarial and other taxes or fees
to which this Agreement, the Transaction Security or any judgment given in
connection with them, is or at any time may be, subject and shall, from time to
time, indemnify the Security Trustee on demand against any liabilities, costs,
claims and expenses resulting from any failure to pay or any delay in paying any
tax or fee.
 
17.4  
Interest on demands

 
If any Obligor, Hedging Bank or Lender fails to pay any amount payable by it
under this Agreement on its due date, interest shall accrue on the overdue
amount (and be compounded with it) from the due date up to the date of actual
payment (both before and after judgment and to the extent interest at a default
rate is not otherwise being paid on that sum) at the rate which is two (2)
percent, per annum over the rate at which the Security Trustee was being
offered, by prime banks in the London Interbank Market, deposits in an amount
comparable to the unpaid amounts in the currencies of those amounts for any
period(s) that the Security Trustee may from time to time select.
 
18.  
INDEMNITIES

 
18.1  
Obligor indemnity

 
The Obligors jointly and severally shall promptly indemnify the Security Trustee
and every Receiver and Delegate against any cost, loss or liability (together
with any applicable VAT), whether or not reasonably foreseeable, incurred by any
of them:
 
(a)  
in relation to or arising out of:

 
(i)  
any failure by the Borrower to comply with obligations under Clause 17 (Fees and
expenses);

 
(ii)  
the taking, holding, protection or enforcement of the Transaction Security;

 
(iii)  
the exercise of any of the rights, powers, and discretions vested in any of them
by the Finance Documents or by law;

 

UK-2474912-v6A
- 29 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(iv)  
any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents; or

 
(b)  
which otherwise relate to any of the Trust Property or the performance of the
terms of this Agreement (otherwise than as a result of its gross negligence or
wilful misconduct).

 
18.2  
Priority of indemnity

 
The Security Trustee may, in priority to any payment to the Secured Parties,
indemnify itself out of the Trust Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in Clause 18.1 (Obligor
indemnity) from the Obligors and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all moneys
payable to it under this Clause.
 
18.3  
Senior Creditors’ indemnity to Security Trustee

 
Each Senior Creditor shall (in the proportion that its Senior Credit
Participation bears to the aggregate of the Senior Credit Participations),
indemnify the Security Trustee, within three business days of demand, against
any cost, loss or liability incurred by the Security Trustee (otherwise than by
reason of the Security Trustee’s gross negligence or wilful misconduct) in
acting as Security Trustee under the Finance Documents (unless the Security
Trustee has been reimbursed by an Obligor pursuant to a Finance Document) and
the Obligors shall indemnify each Senior Creditor against any payment made by it
under this Clause.
 
19.  
INFORMATION

 
19.1  
Information and dealing

 
The Lenders and Hedging Banks shall provide to the Security Trustee from time to
time (through the Agent if relevant) any information that the Security Trustee
may reasonably specify as being necessary or desirable to enable the Security
Trustee to perform its functions as Security Trustee.  Each Senior Creditor
shall deal with the Security Trustee exclusively through the Agent and shall not
deal directly with the Security Trustee.
 
19.2  
Disclosure

 
Each Obligor and Subordinated Lender consents, until such time as all of the
Liabilities owed by it to the Senior Creditors have been discharged in full, to
the disclosure by any of the Senior Creditors to each other of such information
concerning the Obligors as any Senior Creditor shall see fit.
 
20.  
NOTICES

 
20.1  
Communications in writing

 
Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax or letter.
 

UK-2474912-v6A
- 30 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

20.2  
Addresses

 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
 
(a)  
identified with its name below; or

 
(b)  
specified on the Lender Accession Deed or Obligor Accession Deed to which it is
a party,

 
or any substitute details which that Party may notify to the Security Trustee
(or the Security Trustee may notify to the other Parties, if a change is made by
the Security Trustee) by not less than five business days’ notice and promptly
upon receipt of any notification of any new or changed details, the Security
Trustee shall notify the other Parties.
 
20.3  
Delivery

 
(a)  
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 
(i)  
if by way of fax, when received in legible form; or

 
(ii)  
if by way of letter, when it has been left at the relevant address or five (5)
business days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 
and, if a particular department or officer is specified as part of its address
details provided under Clause 20.2 (Addresses), if addressed to that department
or officer.
 
(b)  
Any communication or document to be made or delivered to the Security Trustee
will be effective only when actually received by the Security Trustee and then
only if it is expressly marked for the attention of the department or officer
identified with the Security Trustee’s signature below (or any substitute
department or officer as the Security Trustee shall specify for this purpose).

 
(c)  
Any communication or document made or delivered to the Borrower in accordance
with this Clause 20 (Notices) will be deemed to have been made or delivered to
each of the Obligors.

 
20.4  
Electronic communication

 
(a)  
Any communication to be made between the Security Trustee, the Agent, the
Subordinated Lenders or a Senior Creditor under or in connection with the
Finance Documents may be made by electronic mail or other electronic means, if
the Security Trustee, Agent, Subordinated Lenders or Senior Creditor:

 
(i)  
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 
(ii)  
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

UK-2474912-v6A
- 31 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(iii)  
notify each other of any change to their address or any other such information
supplies by them.

 
(b)  
Any electronic communication made between the Security Trustee, Agent,
Subordinated Lenders or Senior Creditor will be effective only when actually
received in readable form and in the case of any electronic communication made
by a Senior Creditor, the Agent or a Subordinated Lender to the Security Trustee
only if it is addressed in such a manner as the Security Trustee shall specify
for this purpose.

 
20.5  
English language

 
(a)  
Any notice given under or in connection with any Finance Document must be in
English.

 
(b)  
All other documents provided under or in connection with any Finance Document
must be:

 
(i)  
in English; or

 
(ii)  
if not in English, and if so required by the Security Trustee, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 
21.  
PRESERVATION

 
21.1  
Partial invalidity

 
If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of that provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
21.2  
Remedies and waivers

 
No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right or remedy under this Agreement shall operate as a waiver of any
such right or remedy or constitute an election to affirm this Agreement.  No
election to affirm this Agreement shall be effective unless it is in writing. No
single or partial exercise of any right or remedy shall prevent any further or
other exercise or the exercise of any other right or remedy.  The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.
 
21.3  
Waiver of defences

 
The provisions of this Agreement will not be affected by an act, omission,
matter or thing which, but for this Clause 21.3, would reduce, release or
prejudice the subordination and priorities in this Agreement including:
 
(a)  
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

UK-2474912-v6A
- 32 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

(b)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any Transaction Security;

 
(c)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Obligor or other person;

 
(d)  
any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case, however fundamental and of whatsoever
nature, and whether or not more onerous) or replacement of a Finance Document or
any other document or security;

 
(e)  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 
(f)  
any intermediate payment or discharge of any of the Liabilities of the Senior
Creditors in whole or in part.

 
21.4  
Priorities not affected

 
Except as otherwise provided in this Agreement the priorities referred to in
Clause 2 (Ranking and Priority) will:
 
(a)  
not be affected by any reduction or increase in the principal amount secured by
the Transaction Security in respect of the Liabilities of the Senior Creditors
or by any intermediate reduction or increase in, amendment or variation to any
of the Finance Documents, or by any variation or satisfaction of, any of the
Liabilities or any other circumstances;

 
(b)  
apply regardless of the order in which or dates upon which the Finance Documents
and this Agreement are executed or registered or notice of them is given to any
person; and

 
(c)  
secure the Senior Liabilities in the order specified, regardless of the date
upon which any of the Liabilities arise or of any fluctuations in the amount of
any of the Liabilities outstanding.

 
22.  
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
 
23.  
GOVERNING LAW

 
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
 

UK-2474912-v6A
- 33 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

24.  
ENFORCEMENT

 
24.1  
Jurisdiction of English courts

 
(a)  
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or the consequences of its
nullity or any non-contractual obligation arising out of or in connection with
this Agreement) (a “Dispute”).

 
(b)  
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 
(c)  
This Clause 24.1 is for the benefit of the Secured Parties only.  As a result,
no Secured Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction.  To the extent allowed by law,
the Secured Parties may take concurrent proceedings in any number of
jurisdictions.

 
24.2  
Service of Process

 
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):
 
(a)  
irrevocably appoints Law Debenture Corporate Services Limited as its agent for
service of process in relation to any proceedings before the English courts in
connection with this Agreement; and

 
(b)  
agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

 
This Agreement has been entered into on the date stated at the beginning of this
Agreement and executed as a deed by the Subordinated Lenders and is intended to
be and is delivered by them as a deed on the date specified above.
 

UK-2474912-v6A
- 34 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
FORM OF OBLIGOR ACCESSION DEED
 
THIS AGREEMENT is made on [date]
 
BETWEEN:
 
(1)  
[insert full name of new Obligor] (the “Acceding Obligor”); and

 
(2)  
[insert full name of Security Trustee] (the “Security Trustee”), for itself and
each of the other parties to the Intercreditor Deed referred to below.

 
This agreement is made on [date] by the Acceding Obligor in relation to an
Intercreditor Deed (the “Intercreditor Deed”) dated [•] August 2010 between
[insert name of Security Trustee] as security trustee, [insert name of Agent] as
agent, the Lenders and the Borrower.
 
The Acceding Obligor has entered into [insert details (date, parties and
description) of relevant Security Documents] (the “Additional Security
Document[s]”) giving Security or a guarantee, indemnity or other assurance
against loss in respect of Liabilities.
 
IT IS AGREED as follows:
 
Terms defined in the Intercreditor Deed shall, unless otherwise defined in this
Agreement, bear the same meaning when used in this Agreement.
 
The Acceding Obligor and the Security Trustee agree that the Security Trustee
shall hold (a) the Security, guarantee, indemnity or other assurance against
loss in respect of Liabilities created or expressed to be created pursuant to
the Additional Security Document[s] and (b) all moneys from time to time
received or recovered by the Security Trustee in connection with the realisation
or enforcement of that Security, guarantee, indemnity or other assurance against
loss in respect of Liabilities, on trust for the Secured Parties on the terms
and conditions contained in the Intercreditor Deed.
 
The Acceding Obligor confirms that it intends to be party to the Intercreditor
Deed as an Obligor, undertakes to perform all the obligations expressed to be
assumed by an Obligor under the Intercreditor Deed and agrees that it shall be
bound by all the provisions of the Intercreditor Deed as if it had been an
original party to the Intercreditor Deed.
 
This Agreement and any non-contractual obligations arising out of or in
connection with it is governed by, and construed in accordance with, English
law.
 
THIS AGREEMENT has been signed on behalf of the Security Trustee and executed as
a deed by the Acceding Obligor and is delivered on the date stated above.
 
The Acceding Obligor
 
EXECUTED AS A DEED )
 
by [Full name of Acceding Obligor] )
 
The Security Trustee
 
[Full name of Security Trustee]
 
By:
 
Date:
 

UK-2474912-v6A
- 35 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
FORM OF INTERCREDITOR ACCESSION DEED
 
To:
[Insert full name of current Security Trustee], for itself and each of the other
Parties to the Intercreditor Deed referred to below.

 
THIS UNDERTAKING is made on [date] by [insert full name of new
Lender/Guarantor/Hedging Bank/Agent] (the “Acceding [Lender/Guarantor/Hedging
Bank/Agent]”) in relation to the Intercreditor Deed (the “Intercreditor Deed”)
dated [•] August 2010 between [INSERT NAME OF SECURITY TRUSTEE] as security
trustee, [INSERT NAMES OF AGENT] as agent, the Lenders and the Obligor.  Terms
defined in the Intercreditor Deed shall bear the same meanings when used in this
Undertaking.
 
In consideration of the Acceding [Lender/ Guarantor/Hedging Bank/Agent] being
accepted as [a Senior/Subordinated Lender]/[Guarantor]/[Agent]/[Hedging Bank]
for the purposes of the Intercreditor Deed, the Acceding
[Lender/Guarantor/Hedging Bank/Agent] hereby confirms that, as from [date], it
intends to be party to the Intercreditor Deed as a [[Senior/Subordinated
Lender]/ [Guarantor]/[Agent]/[Hedging Bank], undertakes to perform all the
obligations expressed in the Intercreditor Deed to be assumed by [an Agent]/[a
Senior/Subordinated Lender] [Guarantor]//[Hedging Bank] and agrees that it shall
be bound by all the provisions of the Intercreditor Deed, as if it had been an
original party to the Intercreditor Deed.
 
[The following documents, having been approved in accordance with the terms of
the Intercreditor Deed, shall be treated as “Hedging Agreements” for the purpose
of the Intercreditor Deed: [specify documents].]
 
This Undertaking and any non-contractual obligations arising out of or in
connection with it is governed by and construed in accordance with English law.
 
THIS UNDERTAKING has been entered into and executed as a deed by the [Acceding
[Lender/Guarantor/Hedging Bank/Agent] and is delivered on the date stated above.
 
EXECUTED AS A DEED
by [Acceding [Lender/Guarantor/Hedging Bank/Agent]


By:
 
Address:
 
Fax:
 
Accepted by the Security Trustee:
Accepted, in the case of Senior Lenders by  [Agent/outgoing Agent]
       
for and on behalf of
for and on behalf of
[Insert actual name of Security Trustee]
[Insert actual name of Agent or outgoing Agent as appropriate]
Date:
Date:



 

UK-2474912-v6A
- 36 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

SIGNATURES
 
The Borrower
 
As a Borrower FX ENERGY POLAND SP. Z O.O
 
By: /s/ Antoni Minkiewicz
 
Address:
 
Fax:
 


 
The Borrower
 
As a Borrower FX ENERGY POLAND SP. Z O.O
 
By: /s/ David N. Pierce
 
David N. Pierce
 
Address: Ul Chalubinskiego 8, 00-613 Warsaw, Poland
 
Fax: 1-801-486-5575
 


 
The Original Guarantors
 
FX ENERGY, INC.
 
By: /s/ David N. Pierce
 
David N. Pierce
 
Address: 3006 Highland Drive, Salt Lake City, UT  USA
 
Fax: 1-801-486-5575
 


 
FX NETHERLANDS PARTNERSHIP C.V. by:
 
FX DRILLING COMPANY, INC.
FRONTIER EXPLORATION COMPANY
By: /s/ David N. Pierce
By: /s/ Andrew W. Pierce
David N. Pierce
Andrew W. Pierce

acting as authorised agent
 
acting in their capacity as general partners of FX Netherlands Partnership C.V.
 

UK-2474912-v6A
- 37 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

FX ENERGY NETHERLANDS B.V.
 
By: /s/ Clay Newton
 
Address: Locatellikade 1, 1076 AZ Amsterdam, The Netherlands
 
Fax: 1-801-486-5575
 


 
The Agent
 
THE ROYAL BANK OF SCOTLAND PLC
 
By: /s/ Kevin Maddick
 
Address: 135 Bishopsgate, London, EC2M 3UR
 
Fax: +44 (0) 20 7085 4564
 
Attention: Philip A. Pentney
 


 
The Security Trustee
 
THE ROYAL BANK OF SCOTLAND PLC
 
By: /s/ Kevin Maddick
 
Address: 135 Bishopsgate, London, EC2M 3UR
 
Fax: +44 (0) 20 7085 4564
 
Attention: Philip A. Pentney
 


 
The Senior Lenders
 
THE ROYAL BANK OF SCOTLAND PLC
 
By: /s/ Kevin Maddick
 
Address: 135 Bishopsgate, London EC2M 3UR
 
Fax: +44 (0)20 7085 4003
 
Attention: Shenth Ravindra / Emma-Marie Mayes
 


 

UK-2474912-v6A
- 38 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

ING BANK N.V.
 
By: /s/ M.F.E. de Haan
/s/ Michael Klemme
M.F.E. de Haan
Managing Director
Michael Klemme
Managing Director

Address:
 
Fax:
 


 
KBC BANK NV
 
By: /s/ Katrijn Quaghebeur
By: /s/ David Barry

Address: Havenlaan 2, 1080 Brussels, Belgium
 
Fax: 32 2 429 8694
Fax: 353 603 5437



 
The Subordinated Lenders
 
EXECUTED as a DEED by
FX ENERGY NETHERLANDS B.V.


By: /s/ Clay Newton
 
Clay Newton
 
Address: Locatellikade 1, 1076 AZ, Amsterdam
 
Fax: 1-801-486-5575
 


 

UK-2474912-v6A
- 39 -
70-40474932



 
 

--------------------------------------------------------------------------------

 

The Group Subordinated Lenders
 
EXECUTED as a DEED by
FX ENERGY NETHERLANDS C.V. by


FX DRILLING COMPANY, INC.
FRONTIER EXPLORATION COMPANY
By: /s/ David N. Pierce
By: /s/ Andrew W. Pierce
David N. Pierce
Andrew W. Pierce

acting as authorised agent
 
Address:
Address:
Fax: 1-801-486-5575
Fax: 1-801-486-5575
Attention: David N. Pierce
Attention: Andrew W. Pierce

acting in their capacity as general partners of FX Netherlands Partnership C.V.
 

UK-2474912-v6A
- 40 -
70-40474932



 
 

--------------------------------------------------------------------------------

 
